DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al., US 2018/0122852.
In regard to claim 1, Nishimura et al., US 2018/0122852, discloses an image sensor, comprising: 
a semiconductor layer (see figure 3A, element 200) including a photoelectric transformation element (see figure 3A, element PRX) and an electrical charge storage element (see figure 3A, element 105) therein (see para 59); 

an upper insulating film (see figure 3A, element 214X) on the semiconductor layer (see para 54-56); 
a color filter (see figure 3A, element 250) on the upper insulating film in a pixel region (see para 79); 
a lens (see figure 3A, element 251) on the color filter, focusing incident light on the photoelectric transformation element in a corresponding pixel (see para 77); and 
a shield (see figure 3A, element 109) at least partially in the upper insulating film and above the electrical charge storage element, configured to block light that might otherwise impinge upon the electrical charge storage element or an area above the electrical charge storage element (see para 65).
In regard to claim 2, Nishimura et al., US 2018/0122852, discloses the image sensor of claim 1, wherein the shield comprises: 
one or more side walls extending vertically from the semiconductor layer, above the electrical charge storage element (see figure 3A, element 109); and 
an overlying layer (see figure 3A, element 2141) above the side wall(s) configured to block incident light (see para 73).
In regard to claim 3, Nishimura et al., US 2018/0122852, discloses the image sensor of claim 2, wherein the side wall(s) surrounds an upper surface of the electrical charge storage element or an area above the upper surface of the electrical charge storage element (see figure 3A, element 109).

In regard to claim 5, Nishimura et al., US 2018/0122852, discloses the image sensor of claim 3, wherein the overlying layer is in contact with an uppermost end of the side wall(s) to cover an uppermost surface of the side wall(s), and the overlying layer extends outwardly farther than outermost portions of the uppermost surface of the side wall(s) (see figure 3A).
In regard to claim 6, Nishimura et al., US 2018/0122852, discloses the image sensor of claim 3, wherein the overlying layer extends substantially horizontally in a plane above the uppermost end of the side wall(s) (see figure 3A, element 2141).
In regard to claim 7, Nishimura et al., US 2018/0122852, discloses an image sensor, comprising: 
a semiconductor layer (see figure 3A, element 200) including a photoelectric transformation element (see figure 3A, element PRX) and an electrical charge storage element (see figure 3A, element 105) therein (see para 59); 
a storage gate (see figure 3A, element 104) on the semiconductor layer (see para 34); 
an insulating layer (see figure 3A, element 214X) on an upper surface of the semiconductor layer (see para 54-56);
an upper insulating film (see figure 3A, element 211) on the insulating layer (see para 71); 

a lens (see figure 3A, element 251) on the color filter, focusing incident light on the photoelectric transformation element in a corresponding pixel (see para 77); and
a shield (see figure 3A, element 109) including a substantially vertical extension and a substantially horizontal extension at least partially in the upper insulating film, configured to block light that might otherwise impinge upon the electrical charge storage element or an area above the electrical charge storage element (see para 65).
In regard to claim 8, Nishimura et al., US 2018/0122852, discloses the image sensor of claim 7, wherein the shield comprises: 
one or more side walls extending vertically from the semiconductor layer, above the electrical charge storage element (see figure 3A, element 109); and 
an overlying layer (see figure 3A, element 2141) above the side wall(s) configured to block incident light (see para 73).
In regard to claim 9, Nishimura et al., US 2018/0122852, discloses the image sensor of claim 8, wherein the insulating layer comprises a multilayer film including an oxide film, a nitride film, and optionally an oxynitride film (see para 54-56).
In regard to claim 10, Nishimura et al., US 2018/0122852, discloses the image sensor of claim 8, wherein the side wall(s) comprise: a first side wall extending along or adjacent to an outer vertical surface of the storage gate adjacent to the electrical charge storage element; and a second side wall extending upwardly along or adjacent to a 
In regard to claim 11, Nishimura et al., US 2018/0122852, discloses the image sensor of claim 8, wherein the side wall(s) comprise: a first side wall extending above and along the storage gate; and a second side wall extending along or adjacent to a boundary of the electrical charge storage element distal or remote from the storage gate (see figure 3A, element 109).
In regard to claim 12, Nishimura et al., US 2018/0122852, discloses the image sensor of claim 8, wherein the shield covers both the electrical charge storage element and the storage gate (see figure 3A, element 109).
In regard to claim 13, Nishimura et al., US 2018/0122852, discloses the image sensor of claim 12, wherein the side wall(s) comprise: a first side wall extending along a position adjacent to an outer vertical surface of the storage gate distal or remote from the electrical charge storage element; and a second side wall extending upwardly along or adjacent to a boundary of the electrical charge storage element distal or remote from the storage gate (see figure 3A, element 109).
In regard to claim 14, Nishimura et al., US 2018/0122852, discloses an image sensor, comprising: 
a semiconductor layer (see figure 3A, element 200) including a photoelectric transformation element (see figure 3A, element PRX) and an electrical charge storage element (see figure 3A, element 105) therein (see para 59); 

an upper insulating film (see figure 3A, element 211) on the semiconductor layer (see para 71); 
a color filter (see figure 3A, element 250) on the upper insulating film in a pixel region (see para 79); 
a lens (see figure 3A, element 251) on the color filter(see para 77); and 
a shield (see figure 3A, element 109) at least partially in the upper insulating film and above the electrical charge storage element, configured to block light that might otherwise impinge upon the electrical charge storage element or an area above the electrical charge storage element, wherein the shield comprises a wall structure covering an entire upper surface of the electrical charge storage element (see para 65).
In regard to claim 15, Nishimura et al., US 2018/0122852, discloses the image senor of claim 14, wherein the shield further comprises an overlying layer extending horizontally on an uppermost surface of the wall structure, wherein the overlying layer extends to partially or totally cover an area above the storage gate (see figure 3A, element 209).
In regard to claim 16, Nishimura et al., US 2018/0122852, discloses a method of manufacturing an image sensor, the method comprising: 
forming a photoelectric transformation element (see figure 6A, element 102) and an electrical charge storage element (see figure 6A, element 105) in a semiconductor layer (see figure 6A, element 200 and para 96-97); 

depositing an insulating layer (see figure 7A, element 2141) on an upper surface of the semiconductor layer and an outer surface of the storage gate (see figure 7A and para 100); 
depositing a first insulating film (see figure 7A, element 2171) on the insulating layer to a first height (see para 100-101);
forming a hole or trench (see figure 7B, element 218) in the first insulating film (see para 101); 
forming one or more side walls or a wall structure by filling the hole or trench with a metal (see figure 7B, element 130 and para 102); 
forming an overlying layer (see figure 8A, element 228) on the first insulating film (see para 103); and 
depositing a second insulating film (see figure 8C, element 229) on the first insulating film and the overlying layer to a second height (see para 104).
In regard to claim 17, Nishimura et al., US 2018/0122852, discloses the method of claim 16, wherein forming the overlying layer comprises: 
depositing a sacrificial layer (see figure 9C, element 242) on the first insulating film after forming the side wall(s) or the wall structure (see para 105); 
etching an exposed part of the sacrificial layer, the exposed part corresponding to a location of the overlying layer (see para 105); and 
filling an etched part of the sacrificial layer with the metal (see figure 9C, element 241 and para 105).

In regard to claim 19, Nishimura et al., US 2018/0122852, discloses the method of claim 16, wherein forming the overlying layer comprises forming the metal on the first insulating film and then etching the metal (see para 105).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0033809, discloses an imaging device with light blocking parts.  US 8,860,862, discloses an imaging device with a light shielding member over the charge storage unit.  US 2009/0050945, discloses an image sensing device with a light-shielding member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEVELL V SELBY whose telephone number is (571)272-7369. The examiner can normally be reached Monday-Thursday 6 AM - 3:30 PM; Friday 6-10 AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEVELL V SELBY/Primary Examiner, Art Unit 2697                                                                                                                                                                                                        



gvs